Exhibit 10.17

SECOND AMENDMENT

TO

REVOLVING CREDIT AGREEMENT

          SECOND AMENDMENT, dated as of March 16, 2001 (the "Amendment"), to the
REVOLVING CREDIT AGREEMENT, dated as of November 30, 2000, among SYSTEMAX, INC.,
a Delaware corporation ("Systemax"), the subsidiaries of Systemax named therein
(together with Systemax, collectively, the "Borrowers"), THE CHASE MANHATTAN
BANK ("Chase"), The Bank of New York ("BNY"; and together with Chase, the
"Banks") and THE CHASE MANHATTAN BANK, as Agent for the Banks (in such capacity,
the "Agent"):

W I T N E S S E T H:

          WHEREAS, the Borrowers, the Banks and the Agent are parties to that
certain Revolving Credit Agreement, dated as of November 30, 2000 as amended by
that certain First Amendment to Revolving Credit Agreement, dated as of January
22, 2001 (as the same may be amended, modified or supplemented from time to
time, the "Credit Agreement"); and

          WHEREAS, the Borrowers have requested that from and after the
Effective Date (as hereinafter defined) of this Amendment, the Credit Agreement
be amended subject to and upon the terms and conditions set forth herein;

          NOW, THEREFORE, the parties hereto hereby agree as follows:

          1.           As used herein, all terms that are defined in the Credit
Agreement shall have the same meanings herein.

          2.           The definition of the term "Maturity Date" set forth in
Section 1.01 of the Credit Agreement is hereby amended in its entirety to read
as follows:

"Maturity Date" shall mean May 31, 2001.

          3.           This Amendment shall not become effective until the date
(the "Effective Date") on which this Amendment shall have been executed by the
Borrowers and the Banks, and the Agent shall have received evidence satisfactory
to it of such execution.

          4.           Except to the extent hereby amended, the Credit Agreement
and each of the Loan Documents remain in full force and effect and are hereby
ratified and affirmed.

           5.          The Borrowers agree that their obligations set forth in
Section 9.05 of the Credit Agreement shall extend to the preparation, execution
and delivery of this Amendment, including the reasonable fees and disbursements
of special counsel to the Agent.

          6.            This Amendment shall be limited precisely as written and
shall not be deemed (a) to be a consent granted pursuant to, or a waiver or
modification of, any other term or condition of the Credit Agreement or any of
the instruments or agreements referred to therein or (b) to prejudice any right
or rights which the Agent or the Banks may now have or have in the future under
or in connection with the Credit Agreement or any of the instruments or
agreements referred to therein. Whenever the Credit Agreement is referred to in
the Credit Agreement or any of the instruments, agreements or other documents or
papers executed or delivered in connection therewith, such reference shall be
deemed to mean the Credit Agreement as modified by this Amendment.

          7.           Amendment may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same instrument.

          8.           This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and the year first written.

  BORROWER:

SYSTEMAX INC.
CONTINENTAL DYNAMICS CORP.
GLOBAL COMPUTER SUPPLIES INC.
MIDWEST MICRO CORP.
DARTEK CORP.
NEXEL INDUSTRIES INC.
TIGER DIRECT INC.


By:   /s/ Steven M. Goldschein
          Title: V.P.


THE CHASE MANHATTAN BANK,
Individually and as Agent


By:     /s/ Robert Addea              
Title: VP


THE BANK OF NEW YORK


By:     /s/ Edward J. DeSalvio        
Title: Vice President